265 F.2d 345
105 U.S.App.D.C. 153
Marion LOONEY, Appellant,v.UNITED STATES of America, Appellee.
No. 14713.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 18, 1958.Decided Jan. 15, 1959.

Mr. John W. Cragun, Washington, D.C.  (appointed by this Court) for appellant.
Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Mr. Oliver Gasch, U.S. Atty., and Mr. Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee. Mr. Jack Marshall Stark, Asst. U.S. Atty., also entered an appearance for appellee.
Before PRETTYMAN, Chief Judge, and WILBUR K. MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction for robbery.  Appellant urges the insufficiency of the evidence and the ineffectiveness of trial counsel, the latter as a means of raising a question as to the legality of his arrest and the consequent legality of subsequent occurrences, a point not raised in the trial court.  Despite the earnest and skillful presentation by Court-appointed counsel, we find no error affecting appellant's substantial rights.


2
Affirmed.